Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in WO2012162488.

Regarding Claim 17:  Li teaches an emitting compounds of the following general formula:

    PNG
    media_image1.png
    871
    858
    media_image1.png
    Greyscale

, which may be rotated and represented as:

    PNG
    media_image2.png
    423
    424
    media_image2.png
    Greyscale

(See Paragraph 49); wherein, M is selected from a group including platinum, Ar1-6 are independently selected from aromatic rings or heterocyclic groups, which are substituted or unsubstituted, Xn are coordinated to platinum and may be carbon or nitrogen, A is a linking atom chosen from a group containing nitrogen, carbon, boron, phosphorus, silicon or combinations therof, and each B atom is chosen from the same and may independently be present or absent.  Li shows various A and B groups at paragraphs 58-60 teaching that these groups may include various linking moieties such as N, B, CRn PO, P, SR2, CR2, NRn, amongst others.  Unsubstituted aromatic or heterocyclic groups would necessarily contain Hydrogen as an R group.  Various aromatic rings are shown in paragraphs 51-56.  For example, the simple aromatic group benzene contains 6 hydrogen groups or less based on the number of bonds formed with the ring.  All of the rings in the compound of Li would have at least one hydrogen atom bound to each ring.  It is noted that the various R groups in the claimed material may all be present or absent.  Li teaches that each of the Aryl groups may be substituted or unsubstituted.  Various substituents are taught at Paragraph 35, wherein it is noted that the substituents may include groups such as halogen, hydroxyl, sulfo groups, nitro groups, cyano groups etc.  It would have been obvious to include any of these substituents on any of the aryl groups of Li.    Where the compound as represented is created and the b1 atom is absent, Li teaches a compound overlapping the Formula V claimed.   Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed (See Paragraph 10).  

Li teaches the compound is an emitter (phosphorescent) and used in an OLED device (See Paragraph 85).

Regarding Claim 18:  Li does not teach that the material carries a charge (See explicit examples).

Regarding Claims 19-20:  Li teaches that the atoms coordinating the metallic element M may be carbon or nitrogen.  The choice of providing one, two, three or four of the claimed atoms as Nitrogen atoms is within the scope of Li’s teachings (See Paragraph 10).  

Regarding Claim 21-22:  Li teaches that the various aryl groups may have a variety of structures and substituents.  The structures of Li may be a styrene or various 5 and 6 member aromatic rings substituted with nitrogen (See paragraph 80-81).   The structure of Li may or may not include a defined R group, which would necessitate the inclusion of hydrogen bonded to the carbon or hetero atoms that are not bonded to a moiety outside the individual ring system. Suitable substituents for Ar1 and Ar4 are discussed at paragraph 51 and 54 and include structures such as pyridine, quinazoline, isoquinoline, methylimidazole, naphthyl, and phenyl, amongst other shown structures.  As the platinium may be bound to either C or N in these structures, the compounds of Li are regarded as an overlapping range with those compounds set forth in claims 4-6.

Regarding Claim 23:  L2 corresponds to Ar2 in Li.  Li teaches that Ar2 may be a phenyl or pyridine.  The x atom claimed corresponds to A1 in Li which may be nitrogen carbon, boron, phosphorus, silicon or a combination thereof.  Li shows various A and B groups at paragraphs 58-60 teaching that these groups may include various linking moieties such as N, B, CRn PO, P, SR2, CR2, NRn, amongst others.   The atom may have saturated bonds based on its valency or may include hydrogen atoms to neutralize dangling bonds.  The z atom claimed corresponds to the b1 atom of Li.  Li teaches that the b atom may be present or absent and can be chosen from oxygen, sulfur, nitrogen, carbon, boron, phosphorus, silicon or combinations thereof. Li shows various A and B groups at paragraphs 58-60 teaching that these groups may include various linking moieties such as N, B, CRn PO, P, SR2, CR2, NRn, amongst others. Li teaches that R may be from c1-c3 and thus may be a methyl group.  The atom may have saturated bonds based on its valency or may include hydrogen atoms to neutralize dangling bonds.  Li teaches an overlapping range of compositions, wherein L2 is a phenyl or pyridine, and x and z are chosen from the overlapping range of components as set forth.  As this is the case the scope of Li’s teachings overlap the claimed subject matter as Li’s scope includes one or more of the embodiments, including at least the first embodiment set forth.

Regarding Claim 24: The x atom claimed corresponds to A1 in Li which may be nitrogen carbon, boron, phosphorus, silicon or a combination thereof.  

Regarding Claim 25-26:  The compound of Li does not include a polymeric element for the claimed moieties that may be present or absent.  The instant claim only limits those circumstances where a polymeric material is chosen.  As a polymeric material is not chosen, the teachings of Li meet the claim limitations of Claim 9 as it depends on Claim 1.

Regarding Claim 27:  The claim structure of Structure 11, formula 1 corresponds to the composition of claim 17 where L1 is pyrazolidine, L2 and L3 are phenyl, L4 is pyridine, Both X atoms are nitrogen, and z is C(CH2)2.  Li teaches that the various Ar groups are selected from aromatic rings or heterocyclic rings that may be substituted or unsubstituted (See Paragraph 49).  Various examples of such rings include pyridine, pyrazolidine, phenyl, quinazoline, isoquinoline amongst others (See Paragraph 51-54).  Li teaches that A2 and A1 (corresponding to claimed x) may be selected from a group including nitrogen.  Li teachs that B1 and B2 (corresponding to Z) may be nitrogen carbon, boron, phosphorus, silicon or a combination thereof.  Combinations thereof may include moieties such as C(R2)2, wherein R2 is hydrogen or a C1 alkyl (See Paragraph 60).  Thus the structures according to Li overlap with the claimed subject matter.  

Regarding Claim 28:  Li teaches that the material is used to absorb and emit light, which makes the material a phosphorescent emitter (See Paragraph 4).

Regarding Claim 29-30 and 32:  Li teaches a variety of materials overlapping the claimed structures.  It would have been obvious to those of ordinary skill in the art to use one or more of the taught structures in an emissive device.  The use of one or more materials known for the same purpose would have been obvious to use in combination to accomplish that very same purpose. Li teaches that such materials may be used in a device, such as an OLED.

Regarding Claim 31:  The materials according to Li are of an overlapping range as those instantly claimed and are to be used in the same devices.  Such a device would be able to be set (excitation wavelength) such that the internal quantum efficiency of the materials were 100% based on the similarities between the claimed subject matter and that which is taught by Li.  

Response to Arguments
Applicant's arguments filed 12/2/22 have been fully considered but they are not persuasive. Applicant’s amendments to claims 17, 23, and 27 are noted. Applicant’s amendment to the claims render the rejection under USC 112 moot as specific structures are now set forth.  Applicant sets forth argument directed at the amendment to claim 17, which deletes the use of O and S as moiety Z.  It is noted that Li teaches that atoms A or B, which correspond to Z in the claims may be present or absent and are chosen from elements O, S, N, C, B, P, Si, and combinations thereof.  Thus  it is noted that these constituents may be a combination of elements.  Li sets forth suitable structures for A and B (claimed Z) at page 19, which may include structures such as NH, NR, CR2, SiR2, etc.  Thus the scope of Li’s disclosure and teachings overlap the claimed subject matter as amended.  For this reason, applicant’s arguments over Li are not found convincing.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Hoban/Primary Examiner, Art Unit 1734